department of the treasury internal_revenue_service commerce street dallas tx 501-dollar_figure form tax_year s ended person to contract contact telephone number release number release date date date legend org - organization name xx - date address - address org address certified mail dear we have completed our examination of your form_990 for the periods ended december 20xx it has been determined that your exempt status should be revoked the previous report of examination issued on november 20xx states the basis for the revocation you have concurred with our determination by signing form 6018-a consent to proposed adverse action on december 20xx a copy of which is enclosed accordingly your exemption from federal_income_tax under sec_501 of the internal_revenue_code has been revoked effective january 20xx you are required to file federal_income_tax return form_1120 with the internal_revenue_service center when filing future returns remember the internal_revenue_code sec_277 may limit your deductions you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to boise office west fort street ms boise id x276 taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if we do not hear from you within days of the date of this letter this determination will be considered final and no further action will be required please keep a copy of this report with your permanent records if you have any questions regarding this matter please contact the person whose name and telephone number are shown above enclosure s publication sincerely yours nanette m downing director eo examination vi department of the treasury internal_revenue_service tax_exempt_and_government_entities_division date date taxpayer_identification_number irs second avenue m s w540 seattle wa org address form filing period s ended person to contact id number contact numbers manager's name id number manager's contact number dear your organization has been selected for an audit for the year s indicated above the internal_revenue_service irs routinely audits exempt_organizations to ensure compliance with federal tax requirements audit process i’ll review the information you provide as the audit proceeds i may request additional records information_document_request enclosed is a form_4564 information_document_request listing the items we need to conduct the audit please mail this information to me at the address shown above by the date indicated on form_4564 original documents aren't required but please ensure all copies are legible if you're unable to respond to the request by the due_date please contact me as soon as possible my phone number is provided above your rights as a taxpayer also enclosed is publication your rights as a taxpayer this publication includes information on the audit process as well as third-party_contacts please take a few minutes to read it after completing my review i’ll discuss my findings with you and explain whether your tax-exempt status or tax_liability is affected in many cases there are no proposed changes if i do propose changes you’ ll have time to review my findings i’ll provide you with a copy of the appeal procedures if you agree to the changes you’ ll sign an agreement form if you don’t agree you may ask for a conference with my manager or an irs appeals official letter rev catalog number 34797y representation you must file a power_of_attorney with the irs if you would like us to discuss the audit with anyone other than an officer of your organization you can use form_2848 power_of_attorney and declaration of representative for this purpose if you don’t provide a power_of_attorney your representative won’t be permitted to receive or discuss confidential information communication to promote open communication please call me to discuss any potential issues and keep me informed of unavoidable delays i’ll do likewise the audit will proceed faster if we address questions and concerns and provide information to each other in a timely manner you may also speak to my manager at any time my manager’s name and phone number are also shown in the heading of this letter thank you for your cooperation in this matter sincerely enclosures information_document_request publication letter rev catalog number 34797y schedule number or exhibit form 886-a rev date explanations of items name of taxpayer 20xx 20xx tax identification_number year period ended org ein legend org - organization name website - website ra-1 - xx - date ra ein - ein co-1 co-2 - 18t city - city companies state - state issue is an organization recognized as exempt under sec_501 of the internal_revenue_code irc as a social_club entitled to continued exemption if the organization’s gross_receipts exceed the rule as indicated in revproc_71_17 and as amended by public law facts the org org is an organization recognized on september 19xx by the irs as a social_club under sec_501 of the internal_revenue_code irc that is located in city state org filed its articles of incorporation with the state of state on may 19xx the purpose s of org as enumerated in its articles are as follows to encourage the promotion and establishment of local clubs to improve maintain and conduct club and recreational facilities and a golfing course for the members and their friends under such terms and conditions and subject_to such rules and regulations as the directors may from time to time determine and to invest and reinvest surplus funds in such securities and properties as the directors may from time to time determine and to have power to buy sell hold acquire own mortgage lease exchange trade and acquire-title and hold title to personal or real_property and leaseholds and to furnish and provide and to contract with others for the furnishing and providing of entertainment diet food beverages and refreshment required or requested by its members and to do and perform such powers and activities for the benefit of its members without pecuniary profit e e the org bylaws state that the board_of directors manage and controls the business affairs and operation of the corporation including the purchase leasing management of all property to be held by the corporation the board_of directors consists of seven governing members officers of the club shall consist of a president vice-president a secretary and treasurer the board_of directors elects all officers the president and vice-president shall be a member of the board_of directors form 886-a catalog number 20810w page_1 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit on explanations of items name of taxpayer 20xx 20xx tax identification_number year period ended org ein the bylaws also state that the board_of directors determines the eligibility of membership to be a member of the club a member needs to have a membership certificate the board_of directors issues the membership certificate accompanied by the secretary treasurer signature a membership card is issued allowing members to reciprocal rights to facilities of other private golf and country clubs the org state that it has the following membership types membership due sec_2 resident single due sec_3 resident couple due sec_4 non-resident single due sec_5 non-resident couple dues student junior the examining agent observed that the resident non-resident and student junior dues paying members are not actual members of the org because they do not possess the membership certificate the poa stated that the org has about unknown members members including dues paying inactive and active a non-resident is defined by org as living beyond the miles radius from the clubhouse the org’s membership dues fees are as follows resident singie dues resident couple dues non-residéfit single dues non-resident couple dues student dues age to junior dues age under membership certificate business pass players 20xx 20xx dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure juniors play free with a dues paying parent and the membership certificate can be paid over a four year period at dollar_figure per year business passes are nonmember dues other fees charged by the club handicap locker a 20xx 20xx dollar_figuredollar_figure dollar_figuredollar_figure 6dollar_figuredollar_figure dollar_figuredollar_figure publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page__ schedule number or exhibit form 886-a rev date explanations of items name oftaxpayer 20xx 20xx tax identification_number year period ended org ein cart shed space cart shed space for non-dues payers green fees dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure e e- e 9holes dollar_figuredollar_figure dollar_figuredollar_figure holes dollar_figuredollar_figure dollar_figuredollar_figure juniors under all day dollar_figuredollar_figure dollar_figuredollar_figure club activities the org facility includes a hole golf course with a clubhouse the org is open from april to september the org's web site address is website the org activities includes golf tournaments golf clinics annual dinners men’s and women’s association meetings men’s league golf tournaments ladies league golf tournaments class reunions wedding receptions picnics birthday parties etc the events are open to members and non-members the org has a public welcome sign along the highway and in front of the clubhouse the org offers golf carts and club for rent the org clubhouse consists of a pro shop and restaurant ra-1 of ra-1 owns the pro shop the pro shop sells golf merchandise and non-golf merchandises green fees and driving range cart rental ra-1 pga golf professional also offers private golf lessons to members and nonmembers additionally he conducts golf clinics for member and nonmembers the restaurant sells food beverages and liquor the org has a license to sell liquor on and off clubhouse premises the restaurant is open for lunch and dinners the restaurant menu includes salads chicken wings burgers etc the org advertised that its pro shop and restaurant is open to the public the org also advertised that the clubhouse is open for group and private party reservations the clubhouse events include weddings class reunions birthday parties and other private parties the org charge a rental fee of dollar_figure the clubhouse also offers nightly happy hour from pm the org sells liquor off club premise every year the org participates at the of july beer stand border days beer stand form_990 return the org reported its activities as located on the city of city land a private country club but open to the public without restriction the operation and maintenance of a public golf course within form_990 part v question 3a and 3b org answered no concerning having no unrelated business gross_income of dollar_figure or more department of the treasury-internal revenue service form 886-a catalog number 20810w page_3 publish no irs gov schedute number or exhibit tax identification_number form 886-a rev date name of taxpayer org explanations of items ein year period ended 20xx 20xx within form_990 part v question 10a and 10b org answered no concerning having facility used by the public the 20xx form_990 reported org income source as follows contributions gifts grants membership dues other contributions grants program service revenue proshop restaurant green fees ath of july beer stand cart path maint locker fees gross rents less rental expenses investment_income other revenue total revenue the org reported its expenses as follows compensation of officers etc other salaries and wages payroll_taxes advertising and promotions accounting fees office expenses insurance occupancy travel interest other expenses telephone internet restaurant proshop golf course department of the treasury-internal revenue service form 886-a catalog number 20810w page publish no irs gov schedule number or exhibit 20xx 20xx form 886-a rev date year period ended tax identification_number name of taxpayer explanations of items org ein maintenance upkeep licenses permits beer stand other expenses total expenses during tour of facility with the poa the examining agent observed that there were no logbook recording member and non-member entrance into the clubhouse or golf course the golf course did not have enclosures that would keep non-members out the examining agent also observed a sign along the street stating that the public was welcome to patronize the org the clubhouse has a public welcome sign in front of its building the public sign was very visible from the highway the poa stated that org has not maintained records of member nonmember participation for over years the 20xx form_990 reported org income as follows contributions gifts grants membership dues other contributions grants program service revenue proshop restaurant green fee sec_4th of july beer stand cart path maint locker fees gross rents less rental expenses investment_income other revenue total revenue the 20xx form_990 reported org expenses source as follows compensation of officers etc other salaries and wages payroll_taxes publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w - page_5 schedute number or exhibit tax identification_number form 886-a rev date name of taxpayer org explanations of items ein year period ended 20xx 20xx advertising and promotions accounting fees office expenses insurance occupancy interest depreciation depletion etc other expenses telephone internet restaurant proshop golf course maintenance upkeep licenses permits beer stand other expenses total expenses form 990-t return the org has never filed form 990-t exempt_organization business income_tax return financial records in the years under examination the poa did not know the number of participants in any of the events the poa stated that the org did not charge different rates for events for members or non-members in 20xx the poa stated that the club reported total revenues of dollar_figure the revenues consisted of the following membership income membership dues yearly other income dollar_figure dollar_figure dollar_figure proshop restaurant department of the treasury-internal revenue service form 886-a catalog number 20810w page_ publish no irs gov schedule number or exhibit name of taxpayer tax identification_number year period ended rov org explanations of items ein 20xx 20xx pop snacks mixed drinks food driving range cart rental proshop sales beer sales total greens fee h s h n m a a a a i p border’s days beer stand cart storage clubhouse rental handicap fee locker fee f h p f f p f f f dollar_figure in 20xx the poa stated that the club reported total revenues of dollar_figure the revenues consisted of the following membership income membership dues yearly other income dollar_figure dollar_figure dollar_figure proshop restaurant over short pop snacks mixed drinks food driving range cart rental h s a h a h a a p form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer 20xx 20xx tax identification_number year period ended org ein proshop sales beer sales total dollar_figure dollar_figure dollar_figure greens fee border’s days beer stand cart storage clubhouse rental handicap fee locker fee f h f h f f f f f f f the poa stated that the org had no record of member sales or non-member sales the org rent out its beer and wine license to other clubs ie co-2 at a rate of dollar_figure per event the org did not maintain records of member or nonmember sales at the pro shop and restaurant or at any other events held by org related entities the org hired a pga golf pro ra-1 ra-1 works the pro-shop and sometimes at the restaurant ra-1’s business is called ra-1 ra-1 was also an employee of org in 20xx the org reported the pro shop sales at dollar_figure and pro shop expenses at dollar_figure the org paid ra-1 commission of dollar_figure for his services to the org in 20xx the org reported the pro-shop sales at dollar_figure and pro-shop expenses at dollar_figure the org paid ra-1 commission of dollar_figure for his services to the org the merchandise sold at the pro shop belonged to ra-1 the org reported the income and expenses for the pro shop as a pass through transaction according to ra-1’s agreement with org ra-1 will be responsible for e e management and operation of clubhouse employees of clubhouse-hours worked publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page__ schedule number or exhibit form b86 explanations of items tax identification_number name of taxpayer org ein year period ended 20xx 20xx maintenance of rental carts and range supervision and running of all club tournament play rental of clubhouse for special events promotion and marketing of club gives monthly report to board on the above items ra-1’s monthly pay will be dollar_figure plus commission based on the below items which is based on previous month’s receipts of lesson fees range fees gross_profit from pro shop which will be stocked and owned by ra-1 of cart rental fees of green fees of net profit from restaurant and bar sales dollar_figuredollar_figure for each corporate pass sold run weekly one hour clinics for men women and youth promote high school golf club ra-1 is also paid a bonus based on the following dollar_figuredollar_figure if 20xx total green fees and annual dues exceed dollar_figuredollar_figure and an additional dollar_figuredollar_figure if total reaches dollar_figuredollar_figure ra-1 also charge for private golf instructions the fees are as follows e e lesson mins 3lessons dollar_figure dollar_figure the following table reported ra-1 merchandise sale at the pro shop the sales were made via cash or credit card sale amount total sale with tax month april may june july august september october ves form 886-a catalog number 20810w - page__ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit fon explanations of items name of taxpayer 20xx 20xx tax identification_number year period ended org ein law sec_501 of the code provides for the exemption from federal_income_tax of clubs organized and operated for pleasure recreation and other nonprofitable purposes substantially_all the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the income_tax regulations states that in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities sec_1_501_c_7_-1 of the regulations provides that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not tax exempt solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes revrul_58_589 19xx-2 cb establishes that a club is organized and operated for pleasure recreation and other nonprofitable purposes there must be an established membership of individuals personal contacts and fellowship a commingling of the members must play a material part in the life of the organization it further states that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate etc may not be considered organized and operated exclusively for pleasure recreation or social purposes however a social_club will not be denied exemption merely because it receives income from the general_public that is persons other than members and their bona_fide guests or because the general_public on occasion is permitted to participate in its affairs provided such participation is incidental to and in furtherance of its general club purposes this is generally true where the receipts from nonmembers are no more than enough to pay their share of the expenses revrul_69_219 1969_1_cb_153 held that a social_club that regularly holds its golf course open to the general_public charging established green fees used for maintenance and improvement of club facilities is not exempt under sec_501 of the code the club was organized for social and recreational purposes its principal function is to operate a golf course for its members who pay annual dues however the club regularly holds the golf course open to the general pubiic for use upon the payment of an established green fee green fees from the general_public have constituted a significant portion of the club's total receipts from all sources for each of the past five years the income from this source is used to help defray the expense of maintaining form 886-a catalog number w page_10 _publish no irs gov department of the treasury-internal revenue service schedule number or exhibit oo on explanations of items year period ended tax identification_number name of taxpayer org ee ein 20xx 20xx and improving the golf course revrul_65_63 1965_1_cb_240 states that a nonprofit organization which conducts sports car events for the pleasure and recreation of its members permits the general_public to attend such events for a fee on a recurring basis and solicits patronage by advertising it was held that this organization does not qualify for exemption as a club organized and operated exclusively for pleasure recreation and other non-profitable purposes under sec_501 to substantial public patronage under situation in revrul_74_425 1974_2_cb_373 a calcutta conducted by a nonprofit social_club exempt from income_tax under sec_501 of the code for the pleasure and recreation of club members and guests only was held not to be operated for profit although not so stated the guests who participated were guests of the individual members who paid for all the club charges relating to those guests the revenue_ruling concluded the guests would come under sec_501 and sec_512 revrul_79_145 1979_1_cb_360 jan states that a guest ofa nonprofit social_club is an individual who is a guest of a member of the club and who ordinarily does not reimburse the member for the guest's expenses on the other hand amounts paid to a social_club by visiting members of another social_club are amounts paid_by nonmembers even though both clubs are of like nature and the amounts paid are for goods facilities or services provided by such social_club under a reciprocal arrangement with such other social_club accordingly in this case the members of thie other social clubs that attend the calcutta are not guests of the members of the host club but are members of the general_public within the meaning of revproc_71_17 revproc_71_17 1971_1_cb_683 provides guidelines for determining the effect of gross_receipts derived from nonmember use of a social club's facilities on the club’s exemption under sec_501 of the code revproc_71_17 states that where a club makes its facilities available to the general_public to a substantial degree the club is not operated exclusively for pleasure recreation or other nonprofitable purposes the term general_public as used in that revenue_procedure means persons other than members of a club their dependents or guests assumption as to status of non-members where a group of eight or fewer individuals at least one of whom is a member uses club facilities it will be assumed for audit purposes that the nonmembers are the guests of the member provided payment for such use is received by the club directly from the member or the member's employer where percent or more of a group using club facilities are members it will likewise be assumed for audit purposes that the nonmembers in the group are guests of members provided form 886-a catalog number 20810w page__11 _publish no irs gov department of the treasury-internal revenue service schedule number or exhibit roc b86 explanations of items tax identification_number name of taxpayer org ein year period ended 20xx 20xx payment for such use is received by the club directly from one or more of the members or the member’s employer payment by a member's employer will be assumed to be for a use that serves a direct business objective of the employee-member in all othey situations a host guest relationship will not be assumed but must be substantiated the record keeping requirements are discussed below sec_4 recordkeeping requirements dollar_figure with respect to the situation described in section dollar_figure above the records specified in sec_4 below need not be maintained by the club however the club must maintain adequate_records to substantiate that the group was comprised of eight or fewer individuals that at least one of them was a member and that payment was received by the club directly from members or their employers where payment is made directly to the club by the member the club is under no obligation to inquire about reimbursement dollar_figure with respect to the situation described in section dollar_figure above the records specified in sec_4 below need not be maintained by the club however the club must maintain adequate_records to substantiate that percent or more of the persons in the group were in fact members ofthe club at the time of such use and that payment was received by the club directly from members or their employers where payment is made directly to the club by the member the club is under no obligation to inquire about reimbursement dollar_figure with respect to all other occasions involving use by nonmembers the club must maintain books_and_records of each such use and the amount derived there from this requirement applies in each instance the record must contain the even though the member pays initially for such use following information the date the total number in the party the number of nonmembers in the party the toial charges the charges attributable to nonmembers the charges paid_by nonmembers n w r a a o where a member pays all or part of the charges attributable to nonmembers a statement n signed by the member indicating whether he has been or will be reimbursed for such nonmember use and if so the amount of the reimbursement form 886-a catalog number 20810w page_12 _publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a a rev date name of taxpayer tax identification_number year period ended explanations of items ein org 20xx 20xx where the member's employer reimburses the member or makes direct payment to the club for the charges attributable to nonmembers a statement signed by the member indicating the name of his employer the amount of the payment attributable to the nonmember use the nonmember’s name and business or other relationship to the member and the business personal or social purpose of the member served by the nonmember use the use of club facilities must serve some personal or social purpose of the employee-member or some direct business objective of the employee-member the mere use of club facilities for the accommodation of the member's employer does not serve a business personal or social purpose of the member if a large number of nonmembers are involved and they are readily identifiable as a particular class of individuals the member may record such class rather than all of the names and where a nonmember other than the employer of the member makes payment to the club or reimburses a member and a claim is made that the amount was paid gratuitously for the benefit of a member a statement signed by the member indicating the donor’s name and relationship to the member and containing information to substantiate the gratuitous nature of the payment or reimbursement public law amended sec_501 of the code to allow social clubs to receive some outside income without jeopardizing their exempt status specifically the senate_finance_committee report states a social_club is permitted to receive up to of its gross_receipts including investment_income from sources outside of its membership without losing its exempt status however within thi sec_35 limit not more than of gross_receipts should be derived from the use of a social club's facilities or services by the general_public taxpayer’s position government’s position based on information provided during the examination the org does not meet the requirements of sec_501 with respect to revproc_71_17 as subsequently amended by public law the org received a substantial part of its income from the use of their facilities ana services by the general_public the org books_and_records did not reflect a breakdown of revenue received from members and nonmembers participation at the clubhouse and golf course as well as other functions events of the org the analysis of income and expenses revealed that the org did not keep records as required by revproc_71_17 of member nonmember participation for all of its functions events accordingly the assumption was that all income was derived from nonmember participation form 886-a catalog number 20810w page_13 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit name of taxpayer tax identification_number year period ended form 886-a rev date org explanations of items ein 20xx 20xx public law amended sec_501 of the code to allow social clubs to received some outside income without jeopardizing their exempt status a social_club is permitted to receive up to of its gross_receipts including investment_income from sources outside of its membership without losing its exempt status however within thi sec_35 limit not more than of gross_receipts should be derived from the use of a social club’s facilities or services by the general_public the table below shows the breakdown of member and nonmember receipts for purposes of the gross receipt tests 20xx 20xx h a total receipts investment_income less adjustments dues h initiation fees a a total receipts p nonmember club usage nonmembér'income dollar_figure the org are using income from nonmembers to support the activities of its members conclusion the org is an organization whose activities do not fall within the scope of sec_501 and its tax-exempt status should be revoked substantial income for the org is generated by permitting the club’s facilities to be used by members of the general_public thus the org is not operated exclusively for recreation pleasure charitable and other nonprofit purposes and the earnings_of the organization inured to the benefit of private individuals there were excess nonmember revenues that exceeded the limitation as per revproc_71_17 and as amended by public law additionally selling liquor offsite is a prohibited activity under sec_501 accordingly the org should be revoked effective january 20xx the org should be a taxable membership_organization within the meaning of sec_277 of the code and should file form_1120 returns for the tax periods after december 20xx department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page
